Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2016

                                     No. 04-15-00806-CR

                               Michael Wilfred LAFLAMME,
                                        Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRW160-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
      State’s motion for leave to file supplemental brief is granted.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court